DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the image analysis engine configured to perform operations, in lines 3-4 of claim 33.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26, 27, 33, 34 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20190065845, hereinafter “Xu”), further in view of Du et al. (US 20160070967, hereinafter “Du”).
 	Regarding claim 26, Xu discloses, 
 	A method comprising: 
 	“capturing a first image of a subject illuminated by an infrared illumination source, wherein the first image comprises an infrared light image (the liveness detection unit controls the imaging system to sequentially enter into the visible light imaging mode and the infrared light imaging mode (S1310) and obtain the visible light images and near infrared images of the current human eyes sequentially, Fig. 13; step 1310 and Para. [0077], also refer to Figs. 11-12 and Paras [0065]-[0077] for more clarification)”; 
“capturing a second image of the subject, wherein the second image comprises a visible light image  (the liveness detection unit controls the imaging system to sequentially enter into the visible light imaging mode and the infrared light imaging mode (S1310) and obtain the visible light images and near infrared images of the current human eyes sequentially, Fig. 13; step 1310 and Para. [0077], also refer to Figs. 11-12 and Paras [0065]-[0076] for more clarification)”; 
 	“extracting, from each of the first image and the second image, corresponding portions representative of an iris of the subject (After obtaining the visible light and infrared light images of the same human eye, double-spectrum images are automatically registered by using an image processing algorithm (S1320), positions of pupils and irises are automatically detected in the registered images by using the image processing algorithm (S1330), Paras. [0065]-[0077])”; 
 	“determining, for the first image and the second image, a first metric and a second metric, respectively, (The intensities Is,λ.1(p) and Is,λ.2(p) of reflected visible light and infrared light at point p can be obtained from pixel gray values corresponding to point p in the collected visible light and infrared light images, Paras. [0070]-[0076]) the first metric and the second metric being indicative of sharpnesses of the corresponding portions of the first image and the second image representative of the iris (the term “sharpness” is interpreted as the intensities of the incident light sources of visible light and infrared light), wherein the sharpnesses characterize edges in the first image and the second image”; 
 	“identifying the subject to be a live person based on determining that a difference between the first metric and the second metric satisfies a threshold condition (i.e., the reflectance ration are within a preset range), wherein the threshold condition is based on predetermined differences in sharpnesses between visible light images of human irises and infrared light images of human irises (corresponding reflectance ratio images are calculated using the segmented double-spectrum images (S1350), and distribution characteristics of the reflectance ratio (e.g. parameters like histogram, gradient, variance) are analyzed (S1360). If the parameters of distribution characteristics of the reflectance ratio are within a preset range, it is determined that the current human eye is a prosthesis or a fake iris, otherwise, it is determined that the current human eye is a living object (S1370)., Paras. [0065]-[0077])”; and
 	“responsive to identifying the subject in the first image and the second image to be a live person, executing an authentication process for the subject (The composite imaging system and method with multiplexing of the imaging functions of the present invention is described by using iris recognition as an example. However, various aspects of the present invention are not limited to recognition of the iris of human eyes, they can also be applied to other biological features, such as sclera, fingerprint, retina, nose, face (2D or 3D), eyeprint, lip lines and vein, for identity recognition).”
 	However, Xu does not disclose, “wherein the sharpness characterize edges in the first image and the second image.”
	In a similar of endeavor, Du discloses, “wherein the sharpness characterize edges in the first image and the second image ( A first box 342a and a second box 342b may be formed around a selected pair of blocks or regions within fingerprint images 332a, 332b and 332c from a real finger. The resulting clarity and sharpness of features within the two blocks may be seen to be similar. A first box 344a and a second box 344b may be drawn around similar blocks or regions within fingerprint images 334a, 334b and 334c from a fake finger. The resulting clarity and sharpness between the two blocks may be seen to be significantly different, Paras. [0076]-[0078]).”
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu by specifically providing wherein the sharpness characterize edges in the first image and the second image, as taught by Du for the purpose of providing a system that is able to detect whether a biometric object is part of a live being would be useful in detecting the presence of a spoof (Para. [0005]).
	Regarding claim 27, the combination of Xu and Du discloses everything claimed as applied above (see claim 26), further Xu discloses, 
	“wherein determining the first metric and the second metric comprises analyzing pixel-domain features of the first image and the second image (If a lens whose horizontal FOV is 60 degrees can be used for iris recognition in a normal use distance (30CM), the horizontal direction of the image sensor needs to have at least 3773 pixels, and for an aspect ratio of 16:9 of the image, the vertical direction needs to have 2120 pixels, which means that the total number of pixels is 8M. In view of the actual number of pixels of the image sensor in the horizontal and vertical directions, a CMOS image sensor (4680(W)×3456(H)) containing more than 8M pixels, e.g. 13M pixels, is used preferably, Para. [0032] and [0089]-[0092])”.
 	Regarding claim 33, Xu discloses, 
 	A system (the composite imaging camera module in Fig. 16a and Fig. 17a) comprising: 
 	“ an image acquisition device comprising an infrared (IR) illumination source  (infrared light source 150; Fig. 16a and Fig. 17a) and  an image analysis engine comprising one or more processing devices (FIG. 14 is a schematic drawing of a unified programmable biological feature recognition software architecture according to the present invention, which can be embodied in the composite imaging system according to the present invention, Para. [0079])”, the image analysis engine configured to perform operations comprising”
 	“causing the image acquisition device to capture  a first image of a subject illuminated by an infrared illumination source, wherein the first image comprises an infrared light image (the liveness detection unit controls the imaging system to sequentially enter into the visible light imaging mode and the infrared light imaging mode (S1310) and obtain the visible light images and near infrared images of the current human eyes sequentially, Fig. 13; step 1310 and Para. [0077], also refer to Figs. 11-12 and Paras [0065]-[0077] for more clarification)”; 
“causing the image acquisition device to capture  a second image of the subject, wherein the second image comprises a visible light image  (the liveness detection unit controls the imaging system to sequentially enter into the visible light imaging mode and the infrared light imaging mode (S1310) and obtain the visible light images and near infrared images of the current human eyes sequentially, Fig. 13; step 1310 and Para. [0077], also refer to Figs. 11-12 and Paras [0065]-[0076] for more clarification)”; 
 	“extracting, from each of the first image and the second image, corresponding portions representative of an iris of the subject (After obtaining the visible light and infrared light images of the same human eye, double-spectrum images are automatically registered by using an image processing algorithm (S1320), positions of pupils and irises are automatically detected in the registered images by using the image processing algorithm (S1330), Paras. [0065]-[0077])”; 
 	“determining, for the first image and the second image, a first metric and a second metric, respectively, (The intensities Is,λ.1(p) and Is,λ.2(p) of reflected visible light and infrared light at point p can be obtained from pixel gray values corresponding to point p in the collected visible light and infrared light images, Paras. [0070]-[0076]) the first metric and the second metric being indicative of sharpnesses of the corresponding portions of the first image and the second image representative of the iris (the term “sharpness” is interpreted as the intensities of the incident light sources of visible light and infrared light), wherein the sharpnesses characterize edges in the first image and the second image”; 
 	“identifying the subject to be a live person based on determining that a difference between the first metric and the second metric satisfies a threshold condition (i.e., the reflectance ration are within a preset range), wherein the threshold condition is based on predetermined differences in sharpnesses between visible light images of human irises and infrared light images of human irises (corresponding reflectance ratio images are calculated using the segmented double-spectrum images (S1350), and distribution characteristics of the reflectance ratio (e.g. parameters like histogram, gradient, variance) are analyzed (S1360). If the parameters of distribution characteristics of the reflectance ratio are within a preset range, it is determined that the current human eye is a prosthesis or a fake iris, otherwise, it is determined that the current human eye is a living object (S1370)., Paras. [0065]-[0077])”; and
 	“responsive to identifying the subject in the first image and the second image to be a live person, executing an authentication process for the subject (The composite imaging system and method with multiplexing of the imaging functions of the present invention is described by using iris recognition as an example. However, various aspects of the present invention are not limited to recognition of the iris of human eyes, they can also be applied to other biological features, such as sclera, fingerprint, retina, nose, face (2D or 3D), eyeprint, lip lines and vein, for identity recognition).”
 	However, Xu does not disclose, “wherein the sharpness characterize edges in the first image and the second image.”
	In a similar of endeavor, Du discloses, “wherein the sharpness characterize edges in the first image and the second image ( A first box 342a and a second box 342b may be formed around a selected pair of blocks or regions within fingerprint images 332a, 332b and 332c from a real finger. The resulting clarity and sharpness of features within the two blocks may be seen to be similar. A first box 344a and a second box 344b may be drawn around similar blocks or regions within fingerprint images 334a, 334b and 334c from a fake finger. The resulting clarity and sharpness between the two blocks may be seen to be significantly different, Paras. [0076]-[0078]).”
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu by specifically providing wherein the sharpness characterize edges in the first image and the second image, as taught by Du for the purpose of providing a system that is able to detect whether a biometric object is part of a live being would be useful in detecting the presence of a spoof (Para. [0005]).
	Regarding claim 34, the combination of Xu and Du discloses everything claimed as applied above (see claim 33), further Xu discloses, 
	“wherein determining the first metric and the second metric comprises analyzing pixel-domain features of the first image and the second image (If a lens whose horizontal FOV is 60 degrees can be used for iris recognition in a normal use distance (30CM), the horizontal direction of the image sensor needs to have at least 3773 pixels, and for an aspect ratio of 16:9 of the image, the vertical direction needs to have 2120 pixels, which means that the total number of pixels is 8M. In view of the actual number of pixels of the image sensor in the horizontal and vertical directions, a CMOS image sensor (4680(W)×3456(H)) containing more than 8M pixels, e.g. 13M pixels, is used preferably, Para. [0032] and [0089]-[0092])”.
	Regarding claim 40, Xu discloses, 
 	One or more non-transitory, machine-readable storage devices comprising machine-readable instructions that, when executed by one or more processing devices, cause the one or more processing devices to execute operations comprising: 
 	“obtaining a first image of a subject illuminated by an infrared illumination source, wherein the first image comprises an infrared light image (the liveness detection unit controls the imaging system to sequentially enter into the visible light imaging mode and the infrared light imaging mode (S1310) and obtain the visible light images and near infrared images of the current human eyes sequentially, Fig. 13; step 1310 and Para. [0077], also refer to Figs. 11-12 and Paras [0065]-[0077] for more clarification)”; 
“obtaining a second image of the subject, wherein the second image comprises a visible light image  (the liveness detection unit controls the imaging system to sequentially enter into the visible light imaging mode and the infrared light imaging mode (S1310) and obtain the visible light images and near infrared images of the current human eyes sequentially, Fig. 13; step 1310 and Para. [0077], also refer to Figs. 11-12 and Paras [0065]-[0076] for more clarification)”; 
 	“extracting, from each of the first image and the second image, corresponding portions representative of an iris of the subject (After obtaining the visible light and infrared light images of the same human eye, double-spectrum images are automatically registered by using an image processing algorithm (S1320), positions of pupils and irises are automatically detected in the registered images by using the image processing algorithm (S1330), Paras. [0065]-[0077])”; 
 	“determining, for the first image and the second image, a first metric and a second metric, respectively, (The intensities Is,λ.1(p) and Is,λ.2(p) of reflected visible light and infrared light at point p can be obtained from pixel gray values corresponding to point p in the collected visible light and infrared light images, Paras. [0070]-[0076]) the first metric and the second metric being indicative of sharpnesses of the corresponding portions of the first image and the second image representative of the iris (the term “sharpness” is interpreted as the intensities of the incident light sources of visible light and infrared light), wherein the sharpnesses characterize edges in the first image and the second image”; 
 	“identifying the subject to be a live person based on determining that a difference between the first metric and the second metric satisfies a threshold condition (i.e., the reflectance ration are within a preset range), wherein the threshold condition is based on predetermined differences in sharpnesses between visible light images of human irises and infrared light images of human irises (corresponding reflectance ratio images are calculated using the segmented double-spectrum images (S1350), and distribution characteristics of the reflectance ratio (e.g. parameters like histogram, gradient, variance) are analyzed (S1360). If the parameters of distribution characteristics of the reflectance ratio are within a preset range, it is determined that the current human eye is a prosthesis or a fake iris, otherwise, it is determined that the current human eye is a living object (S1370)., Paras. [0065]-[0077])”; and
 	“responsive to identifying the subject in the first image and the second image to be a live person, executing an authentication process for the subject (The composite imaging system and method with multiplexing of the imaging functions of the present invention is described by using iris recognition as an example. However, various aspects of the present invention are not limited to recognition of the iris of human eyes, they can also be applied to other biological features, such as sclera, fingerprint, retina, nose, face (2D or 3D), eyeprint, lip lines and vein, for identity recognition).”
 	However, Xu does not disclose, “wherein the sharpness characterize edges in the first image and the second image.”
	In a similar of endeavor, Du discloses, “wherein the sharpness characterize edges in the first image and the second image ( A first box 342a and a second box 342b may be formed around a selected pair of blocks or regions within fingerprint images 332a, 332b and 332c from a real finger. The resulting clarity and sharpness of features within the two blocks may be seen to be similar. A first box 344a and a second box 344b may be drawn around similar blocks or regions within fingerprint images 334a, 334b and 334c from a fake finger. The resulting clarity and sharpness between the two blocks may be seen to be significantly different, Paras. [0076]-[0078]).”
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu by specifically providing wherein the sharpness characterize edges in the first image and the second image, as taught by Du for the purpose of providing a system that is able to detect whether a biometric object is part of a live being would be useful in detecting the presence of a spoof (Para. [0005]).
 	Regarding claim 41, the combination of Xu and Du discloses everything claimed as applied above (see claim 40), further Xu discloses, 
	“wherein determining the first metric and the second metric comprises analyzing pixel-domain features of the first image and the second image (If a lens whose horizontal FOV is 60 degrees can be used for iris recognition in a normal use distance (30CM), the horizontal direction of the image sensor needs to have at least 3773 pixels, and for an aspect ratio of 16:9 of the image, the vertical direction needs to have 2120 pixels, which means that the total number of pixels is 8M. In view of the actual number of pixels of the image sensor in the horizontal and vertical directions, a CMOS image sensor (4680(W)×3456(H)) containing more than 8M pixels, e.g. 13M pixels, is used preferably, Para. [0032] and [0089]-[0092])”.

Claims 28, 35 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Du and further in view of Shah et al. (US 9704250, hereinafter “Shah”).
	Regarding claim 28, the combination of Xu and Du discloses everything claimed as applied above (see claim 27), however the combination of Xu and Du does not explicitly disclose, “wherein the pixel-domain features comprise rise distances of edges.”
	In the same field of endeavor, Shah discloses, “wherein the pixel-domain features comprise rise distances of edges (determining for each image of the plurality of images one or more pixels corresponding to the subject matter of interest having a sharpness level above a predetermined threshold…. identifying the subject matter of interest in each of the plurality of images that has a sharpness level exceeding a predetermined threshold or other sharpness threshold can be based on at least one of rise distance evaluation, Col. 19; lines 21-67)).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Xu and Du by specifically providing wherein the pixel-domain features comprise rise distances of edges, as taught by Shah for the purpose of optimizing or multiple subject matter of interest located at various distances from a computing device (Col. 2; lines 2-9).
 	Regarding claim 35, the combination of Xu and Du discloses everything claimed as applied above (see claim 34), however the combination of Xu and Du does not explicitly disclose, “wherein the pixel-domain features comprise rise distances of edges.”
	In the same field of endeavor, Shah discloses, “wherein the pixel-domain features comprise rise distances of edges (determining for each image of the plurality of images one or more pixels corresponding to the subject matter of interest having a sharpness level above a predetermined threshold…. identifying the subject matter of interest in each of the plurality of images that has a sharpness level exceeding a predetermined threshold or other sharpness threshold can be based on at least one of rise distance evaluation, Col. 19; lines 21-67)).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Xu and Du by specifically providing wherein the pixel-domain features comprise rise distances of edges, as taught by Shah for the purpose of optimizing or multiple subject matter of interest located at various distances from a computing device (Col. 2; lines 2-9).
	Regarding claim 42, the combination of Xu and Du discloses everything claimed as applied above (see claim 41), however the combination of Xu and Du does not explicitly disclose, “wherein the pixel-domain features comprise rise distances of edges.”
	In the same field of endeavor, Shah discloses, “wherein the pixel-domain features comprise rise distances of edges (determining for each image of the plurality of images one or more pixels corresponding to the subject matter of interest having a sharpness level above a predetermined threshold…. identifying the subject matter of interest in each of the plurality of images that has a sharpness level exceeding a predetermined threshold or other sharpness threshold can be based on at least one of rise distance evaluation, Col. 19; lines 21-67)).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Xu and Du by specifically providing wherein the pixel-domain features comprise rise distances of edges, as taught by Shah for the purpose of optimizing or multiple subject matter of interest located at various distances from a computing device (Col. 2; lines 2-9).

Claims 29, 30, 36, 37, 43 and 44  are rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Du and further in view of Lee et al. (US 9245173, hereinafter “Lee”).
Regarding claim 29, the combination of Xu and Du discloses everything claimed as applied above (see claim 26), however the combination of Xu and Du does not explicitly disclose, “wherein determining the first metric and the second metric comprises analyzing frequency-domain features of the first image and the second image.”
In the same field of endeavor, Lee discloses, “wherein determining the first metric and the second metric comprises analyzing frequency-domain features of the first image and the second image (The spatial frequency extractor 146 coverts a lightness difference between the iris and sclera to a spatial frequency, for each of the infrared-ray eye image and the visible-ray eye image. The determiner 148 determines whether a subject uses a fake face based on the spatial frequency. The spatial frequency represents lightness variation in an image. As the contrast between the iris and sclera is increased on the same spatial distance, the amplitude of a high frequency component of the spatial frequency is increased, Col. 6; lines 14-45).”
 wherein determining the first metric and the second metric comprises analyzing frequency-domain features of the first image and the second image, as taught by Lee for the purpose of providing a face identification apparatus and method using characteristic of an eye image to identify a fake face and improve authentication performance (Col. 1; lines 34-37).
Regarding claim 30, the combination of Xu, Du and Lee teaches everything claimed as applied above (see claim 29), in addition Lee discloses,
“wherein the frequency-domain features comprise a spatial frequency response  (The spatial frequency extractor 146 coverts a lightness difference between the iris and sclera to a spatial frequency, for each of the infrared-ray eye image and the visible-ray eye image. The determiner 148 determines whether a subject uses a fake face based on the spatial frequency. The spatial frequency represents lightness variation in an image. As the contrast between the iris and sclera is increased on the same spatial distance, the amplitude of a high frequency component of the spatial frequency is increased, Col. 6; lines 14-45).”
Regarding claim 36, the combination of Xu and Du discloses everything claimed as applied above (see claim 33), however the combination of Xu and Du does not explicitly disclose, “wherein determining the first metric and the second metric comprises analyzing frequency-domain features of the first image and the second image.”
In the same field of endeavor, Lee discloses, “wherein determining the first metric and the second metric comprises analyzing frequency-domain features of the first image and the second image (The spatial frequency extractor 146 coverts a lightness difference between the iris and sclera to a spatial frequency, for each of the infrared-ray eye image and the visible-ray eye image. The determiner 148 determines whether a subject uses a fake face based on the spatial frequency. The spatial frequency represents lightness variation in an image. As the contrast between the iris and sclera is increased on the same spatial distance, the amplitude of a high frequency component of the spatial frequency is increased, Col. 6; lines 14-45).”
 wherein determining the first metric and the second metric comprises analyzing frequency-domain features of the first image and the second image, as taught by Lee for the purpose of providing a face identification apparatus and method using characteristic of an eye image to identify a fake face and improve authentication performance (Col. 1; lines 34-37).
Regarding claim 37, the combination of Xu, Du and Lee teaches everything claimed as applied above (see claim 36), in addition Lee discloses,
“wherein the frequency-domain features comprise a spatial frequency response  (The spatial frequency extractor 146 coverts a lightness difference between the iris and sclera to a spatial frequency, for each of the infrared-ray eye image and the visible-ray eye image. The determiner 148 determines whether a subject uses a fake face based on the spatial frequency. The spatial frequency represents lightness variation in an image. As the contrast between the iris and sclera is increased on the same spatial distance, the amplitude of a high frequency component of the spatial frequency is increased, Col. 6; lines 14-45).”
Regarding claim 43, the combination of Xu and Du discloses everything claimed as applied above (see claim 40), however the combination of Xu and Du does not explicitly disclose, “wherein determining the first metric and the second metric comprises analyzing frequency-domain features of the first image and the second image.”
In the same field of endeavor, Lee discloses, “wherein determining the first metric and the second metric comprises analyzing frequency-domain features of the first image and the second image (The spatial frequency extractor 146 coverts a lightness difference between the iris and sclera to a spatial frequency, for each of the infrared-ray eye image and the visible-ray eye image. The determiner 148 determines whether a subject uses a fake face based on the spatial frequency. The spatial frequency represents lightness variation in an image. As the contrast between the iris and sclera is increased on the same spatial distance, the amplitude of a high frequency component of the spatial frequency is increased, Col. 6; lines 14-45).”
 wherein determining the first metric and the second metric comprises analyzing frequency-domain features of the first image and the second image, as taught by Lee for the purpose of providing a face identification apparatus and method using characteristic of an eye image to identify a fake face and improve authentication performance (Col. 1; lines 34-37).
Regarding claim 44, the combination of Xu, Du and Lee teaches everything claimed as applied above (see claim 43), in addition Lee discloses,
“wherein the frequency-domain features comprise a spatial frequency response  (The spatial frequency extractor 146 coverts a lightness difference between the iris and sclera to a spatial frequency, for each of the infrared-ray eye image and the visible-ray eye image. The determiner 148 determines whether a subject uses a fake face based on the spatial frequency. The spatial frequency represents lightness variation in an image. As the contrast between the iris and sclera is increased on the same spatial distance, the amplitude of a high frequency component of the spatial frequency is increased, Col. 6; lines 14-45).”

 	Claims 31, 32, 38, 39 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Du and further in view of Agrawal et al. (US 20180349721, hereinafter “Agrawal”). 
 	Regarding claim 31,the combination of Xu and Du discloses everything claimed as applied above (see claim 27), however the combination of Xu and Du does not explicitly disclose, “wherein executing the authentication process comprises authorizing or preventing access to a secure system a kiosk.”
	In a similar field of endeavor, Agrawal discloses, “wherein executing the authentication process comprises authorizing or preventing access to a secure system a kiosk (biometric spoof detector component 14 may be utilized in all different types of biometric identification systems, such as providing access to an automated teller machine, Para. [0038]).”
 	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Xu and Du by specifically providing wherein executing the authentication process comprises authorizing or preventing access to a secure system a kiosk, as taught by Agrawal for the purpose of a desire for improvements in the field of identification of an individual using one or more biometrics (Para. [0009]).
 	Regarding claim 32, the combination of Xu, Du and Agrawal discloses everything claimed as applied above (see claim 26), further Agrawal discloses, 
	“wherein the infrared  illumination source is disposed on the kiosk (light source(s) 26 configured to generate infrared (IR) light in order to utilize light sources and corresponding sensor that may already be utilized for biometric
verification/identification, thereby reducing the need for extra components, Para.
[0031] and (biometric spoof detector component 14 may be utilized in all different types of biometric identification systems, such as providing access to an automated teller machine, Para. [0038] ).”
	Regarding claim 38,the combination of Xu and Du discloses everything claimed as applied above (see claim 33), however the combination of Xu and Du does not explicitly disclose, “wherein executing the authentication process comprises authorizing or preventing access to a secure system a kiosk.”
	In a similar field of endeavor, Agrawal discloses, “wherein executing the authentication process comprises authorizing or preventing access to a secure system a kiosk (biometric spoof detector component 14 may be utilized in all different types of biometric identification systems, such as providing access to an automated teller machine, Para. [0038]).”
 	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Xu and Du by specifically providing wherein executing the authentication process comprises authorizing or preventing access to a secure system a kiosk, as taught by Agrawal for the purpose of a desire for improvements in the field of identification of an individual using one or more biometrics (Para. [0009]).
 	Regarding claim 39, the combination of Xu, Du and Agrawal discloses everything claimed as applied above (see claim 38), further Agrawal discloses, 
	“wherein the image acquisition device is disposed on the kiosk (light source(s) 26 configured to generate infrared (IR) light in order to utilize light sources and
corresponding sensor that may already be utilized for biometric
verification/identification, thereby reducing the need for extra components, Para.
[0031] and (biometric spoof detector component 14 may be utilized in all different types of biometric identification systems, such as providing access to an automated teller machine, Para. [0038] ).”
	Regarding claim 45,the combination of Xu and Du discloses everything claimed as applied above (see claim 40), however the combination of Xu and Du does not explicitly disclose, “wherein executing the authentication process comprises authorizing or preventing access to a secure system a kiosk.”
	In a similar field of endeavor, Agrawal discloses, “wherein executing the authentication process comprises authorizing or preventing access to a secure system a kiosk (biometric spoof detector component 14 may be utilized in all different types of biometric identification systems, such as providing access to an automated teller machine, Para. [0038]).”
 	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Xu and Du by specifically providing wherein executing the authentication process comprises authorizing or preventing access to a secure system a kiosk, as taught by Agrawal for the purpose of a desire for improvements in the field of identification of an individual using one or more biometrics (Para. [0009]).

Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to
Applicant’s disclosure:
	US 20190354746: the invention is directed to detecting a living body, an electronic device and a storage medium include: performing target object detection on a first image captured by a first image sensor in a binocular camera apparatus to obtain a first target region, and performing the target object detection on a second image captured by a second image sensor in the binocular camera apparatus to obtain a second target region; obtaining key point depth information of a target object according to the first target region and the second target region; and determining, based on the key point depth information of the target object, whether the target object is a living body.
 	US 20190209052: the invention is directed to detecting an attempt to spoof and facial recognitions apparatus determines for a plurality of spatially separated regions of a surface, a respective measure of at least one vital sign. A determination is made from the respective measures of at least one vital sign, homogeneity information associated with the respective measures, the homogeneity information is used to determine if said spatially separate regions of said surface are living tissue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/Primary Examiner, Art Unit 2641